t c summary opinion united_states tax_court nadeem chowdhury and brenda s garth chowdhury petitioners v commissioner of internal revenue respondent docket no 11683-99s filed date nadeem chowdhury and brenda chowdhury pro sese gerald l brantley and silvia m rheinbolt for respondent pajak special_trial_judge this case was heard pursuant to sec_7463 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case is before the court pursuant to petitioners' motion for litigation costs under sec_7430 and rules through petitioner claimed dollar_figure of litigation costs based - - upon the following expenses dollar_figure for the filing fee and dollar_figure for attorney's_fees an objection to petitioner's motion by respondent was filed neither party requested a hearing on petitioners' motion rule a accordingly we rule on petitioners’ motion on the basis of the parties' submissions and the record in this case the underlying issues raised in the petition were settled by a stipulation of settlement at the time the petition was filed petitioners resided in san antonio texas by notice_of_deficiency respondent determined deficiencies in petitioners' federal income taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively under sec_7430 a taxpayer may be awarded a judgment for reasonable_litigation_costs if the taxpayer establishes certain criteria and if respondent’s position was not substantially justified respondent concedes that petitioner substantially prevailed for purposes of sec_7430 c a however respondent maintains that his position was substantially justified that petitioners did not exhaust their administrative remedies that petitioners unreasonably protracted the court_proceeding and that the costs claimed are not reasonable because of our disposition of this issue we need only address whether respondent's position was substantially justified in deciding the merits of a motion for litigation costs the court generally considers the reasonableness of respondent’s position from the date the answer was filed huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 no answer was required in this case which was tried under the small_tax_case procedures rule b accordingly respondent’s position for the purpose of the motion is the position maintained by respondent during the pendency of this case there is nothing in the record that suggests that respondent’s position changed from that taken in the notice_of_deficiency so these positions are in effect the same whether respondent's position was substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 106_tc_76 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite the court must consider the basis for respondent's legal position and the manner in which the position was maintained 86_tc_962 the reasonableness of respondent's position and conduct necessarily requires considering the facts available to respondent at that time 94_tc_685 85_tc_927 the fact that respondent eventually loses or concedes the case does not establish an unreasonable position 92_tc_760 in this case respondent disallowed petitioners' schedule c deductions for their mail order activity petitioners started the mail order activity in thereafter petitioners reported consecutive years of losses on their schedules c the information petitioners initially provided to the revenue_agent showed that petitioners ran one advertising campaign per year in the first years and none in the next years that petitioners spent to hours per week on the activity and that they had never modified their original business plan based on this limited information respondent concluded that the mail order activity was not entered into for profit under sec_183 petitioners provided the same limited information to the appeals officer because petitioners did not provide any additional information the appeals_division issued the statutory_notice_of_deficiency the notice_of_deficiency stated that petitioners had not established that the activity was entered into for profit that the claimed schedule c expenses were ordinary and necessary as required under sec_162 or that the expenses were not personal in nature - - respondent sent a branerton_letter to petitioners on date in response petitioners sent respondent items such as telephone bills an invoice for a advertisement miscellaneous invoices for cost_of_goods_sold and letters from credit card companies stating how much petitioners owed in principal and interest less than hours before the calendar call for this case to go to trial petitioners provided respondent with additional substantiating documentation this documentation established that petitioners did have an advertising campaign there were also records of clients’ names the orders the clients placed follow-up letters and thank-you letters during the week of the trial calendar petitioners provided records that established that they incurred substantial debts in the early years of their activity to finance inventory and advertising costs these debts were in the form of credit card purchases and cash advances other newly provided information demonstrated that the interest and commission expenses were related to business purposes the schedule c deductions disallowed by respondent consisted mainly of the interest and commission expenses after receiving and reviewing the newly furnished information respondent settled the case in a period of days respondent conceded the issues to the extent that they were properly substantiated respondent and petitioners agreed that - - petitioners had deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively whenever there is a factual determination respondent is not obliged to concede a case until respondent receives the necessary documentation which proves the taxpayer's contentions brice v commissioner tcmemo_1990_355 affd without published opinion 940_f2d_667 9th cir currie v commissioner tcmemo_1989_23 moreover after respondent receives documentation respondent is provided a reasonable period in which to analyze the documentation and modify its position accordingly sokol v commissioner supra pincite in this case petitioners had not established that they had a profit_motive in their mail order activity nor had they substantiated the majority of their claimed expenses until they provided the relevant information to respondent days prior to the calendar call and during the first days of the week of the trial calendar after receiving the substantiating documentation respondent promptly conceded the case to the extent the expenses were substantiated based on the record we - find that respondent's position was substantially justified consequently petitioners motion will be denied reviewed and adopted as the report of the small_tax_case division an appropriate order and decision will be entered
